DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-39 are pending.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-14 and 37, drawn to solutions comprising one or more heterogenous nicotine salt complexes, wherein the complexes comprise at least one nicotine molecule having a first organic acid bound to a nitrogen of a pyrrolidine ring and a second organic acid bound to a nitrogen of a pyridine ring.
Group II, claim(s) 15-21, drawn to solutions comprising a nicotine salt complex including a conjugate base of an organic acid selected from the group consisting of: 2-hydroxyisocaproic acid, 3-hydroxyglutaric acid, 4-hydroxybenzoic acid, acetic acid, acetoacetic acid, acetylsalicylic acid, adipic acid, alanine, arginine, asparagine, aspartic acid, benzoic acid, cinnamic acid, cis-aconitic acid, citric acid, cysteine, formic acid, fumaric acid, gallic acid, gluconic acid, glutamic acid, glutaric acid, glycine, glycolic acid, hexanoic acid, histidine, isocaproic acid, isocitric acid, isoleucine, isovaleric acid, lactic acid, leucine, levuliniuc acid, lysine, malic acid, malonic acid, methionine, nicotinic acid, oxalic acid, phenylalanine, phthalic acid, proline, propiolic acid, propionic acid, pyruvic acid, salicylic acid, serine, succinic acid, tartaric acid, threonine, trans-aconitic acid, trimesic acid, tryptophan, valeric acid, valine, and vanillic acid.
Group III, claim(s) 22-23, drawn to a nicotine containing solution, comprising: one or more nicotine salt complexes suitable for a delivery mode selected from the group consisting of: transdermal, oral, inhalation, insufflation, catheterization, and injection.
Group IV, claim(s) 24-27, drawn to an oral nicotine aid comprising a nicotine salt complex.
Group V, claim(s) 28, drawn to a nicotine salt complex comprising a nicotine molecule having a pyridine ring having a first nitrogen atom and a pyrrolidine ring having a second nitrogen atom and an organic moiety complexed with the first and the second nitrogen atoms, thereby forming a bridge.
Group VI, claim(s) 29-30, drawn to a nicotine salt complex comprising a nicotine molecule and an organic acid having two or more carboxylic acid moieties, separated by greater than 1 but no more than 3 carbons, wherein at least a first and a second carboxylic acid moiety are hydrogen bound to a pyrrolidinyl nitrogen and a pyridinyl nitrogen of the nicotine molecule.
Group VII, claim(s) 31-32, drawn to a method for formulating or manufacturing a nicotine containing solution for a selected user experience of bite, smooth or an experience therebetween, comprising: selecting one or more organic acids based on one or more factors selected from a group consisting essentially of: a pKa value, a final pH, an electronegativity, a functional group other than a first carboxylic functional group, a molecular weight, a molecular dimension, and a branching carbon structure; and specifying or combining the nicotine and the one or more organic acids thereby formulating or manufacturing the solution.
Group VIII, claim(s) 33-34, drawn to a method for formulating or manufacturing a nicotine containing solution for a selected user experience of bite, smooth or an experience therebetween, comprising: selecting one or more pre-made solutions, each solution having an indicator therewith setting forth an impact of the solution on the experience and specifying or combining the selected pre-made solutions.
Group IX, claim(s) 35-36, drawn to a kit for formulating or manufacturing a user or a practitioner determined use experience of a nicotine containing solution, comprising: a nicotine solution and one or more organic acid solutions, a nicotine solution and one or more pre-made nicotine salt solutions, or two or more nicotine salt solutions.
Group X, claim(s) 38, drawn to a composition comprising one or more nicotine salt in a solution for vaping, comprising: a nicotine molecule and from zero to one or more dicarboxylic acids and one or more keto acids, wherein the nicotine molecule and the acid form the one or more nicotine salts, wherein the solution has a pH above 6.7.
Group XI, claim(s) 39, drawn to a composition comprising three or more nicotine salts in a solution for vaping, comprising: one or more nicotine monocarboxylic acids, one or more nicotine dicarboxylic acids and one or more nicotine keto acids forming the one or more nicotine salts.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: There is no technical feature common to all of the claimed inventions.  
The technical feature of Group I is a heterogenous nicotine salt complex, wherein the complex comprises at least one nicotine molecule having a first organic acid bound to a nitrogen of a pyrrolidine ring and a second organic acid bound to a nitrogen of a pyridine ring, which is not required in the claims of any of Groups II-XI;
The technical feature of Group II is a nicotine salt complex including a conjugate base of an organic acid selected from the group consisting of: 2-hydroxyisocaproic acid, 3-hydroxyglutaric acid, 4-hydroxybenzoic acid, acetic acid, acetoacetic acid, acetylsalicylic acid, adipic acid, alanine, arginine, asparagine, aspartic acid, benzoic acid, cinnamic acid, cis-aconitic acid, citric acid, cysteine, formic acid, fumaric acid, gallic acid, gluconic acid, glutamic acid, glutaric acid, glycine, glycolic acid, hexanoic acid, histidine, isocaproic acid, isocitric acid, isoleucine, isovaleric acid, lactic acid, leucine, levuliniuc acid, lysine, malic acid, malonic acid, methionine, nicotinic acid, oxalic acid, phenylalanine, phthalic acid, proline, propiolic acid, propionic acid, pyruvic acid, salicylic acid, serine, succinic acid, tartaric acid, threonine, trans-aconitic acid, trimesic acid, tryptophan, valeric acid, valine, and vanillic acid, which is not required in the claims of any of Groups I and III-XI;
The technical feature of Group III is a nicotine containing solution comprising one or more nicotine salt complexes, which is not required in the claims of any of Groups I-II and IV-XI;
The technical feature of Group IV is an oral nicotine aid comprising a nicotine salt complex, which is not required in the claims of any of Groups I-III and V-XI;
The technical feature of Group V is a nicotine salt complex comprising a nicotine molecule having a pyridine ring having a first nitrogen atom and a pyrrolidine ring having a second nitrogen atom and an organic moiety complexed with the first and the second nitrogen atoms, thereby forming a bridge, which is not required in the claims of any of Groups I-IV and VI-XI;
The technical feature of Group VI is a nicotine salt complex comprising a nicotine molecule and an organic acid having two or more carboxylic acid moieties, separated by greater than 1 but no more than 3 carbons, wherein at least a first and a second carboxylic acid moiety are hydrogen bound to a pyrrolidinyl nitrogen and a pyridinyl nitrogen of the nicotine molecule, which is not required in the claims of any of Groups I-V and VII-XI;
The technical feature of Group VII is selecting one or more organic acids based on one or more factors selected from a group consisting essentially of: a pKa value, a final pH, an electronegativity, a functional group other than a first carboxylic functional group, a molecular weight, a molecular dimension, and a branching carbon structure; and specifying or combining nicotine and the one or more organic acids thereby formulating or manufacturing a solution, which is not required in the claims of any of Groups I-VI and VIII-XI;
The technical feature of Group VIII is selecting one or more pre-made solutions, each solution having an indicator therewith setting forth an impact of the solution on the experience and specifying or combining the selected pre-made solutions, which is not required in the claims of any of Groups I-VII and IX-XI;
The technical feature of Group IX is a nicotine solution and one or more organic acid solutions, a nicotine solution and one or more pre-made nicotine salt solutions, or two or more nicotine salt solutions, which is not required in the claims of any of Groups I-IX and X-XI;
The technical feature of Group X is a nicotine molecule and from zero to one or more dicarboxylic acids and one or more keto acids, which is not required in the claims of any of Groups I-IX and XI; and
The technical feature of Group XI is a composition comprising three or more nicotine salts in a solution, which is not required in the claims of any of Groups I-X.
Even if it could be argued that nicotine salt complexes are a “technical feature” common to all of the inventions, nicotine salt complexes are not novel and therefore not a special technical feature.  See List of Toxic Chemicals within the Nicotine and Salts Category (United States Environmental Protection Agency, EPA 745-B-19-006, Revised February 2019, 12 pages), which teaches and provides the CAS numbers for numerous nicotine salt complexes falling within the scope of the instant claims (Table 2-1).  Also see US 2006/0018840 A1, which teaches nicotine salt complexes with organic acids and solutions comprising the same for use in nicotine delivery devices for inhalation (Entire Document).

ELECTION OF SPECIES
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Nicotine salt complexes comprising nicotine complexed with various acid moieties as disclosed in, inter alia, Tables 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, and 16.  
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-39.
To be clear, Applicant is required to elect a specific, disclosed nicotine salt complex falling within the scope of the elected invention.  For example, if Applicant elects the invention of Group I, Applicant is required to a species of heterogenous nicotine salt complex, e.g., nicotine complexed to the first organic acid leucine and the second organic acid glutamic acid (See Table 1).  If Applicant elects the invention of Group II, Applicant is required to elect a species of nicotine salt complex including a conjugate base of an organic acid selected from the recited group, e.g., nicotine citrate.  
The species of nicotine salt complexes lack unity of invention because even though these species require the technical feature of nicotine complexed with an acid to form a salt, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of List of Toxic Chemicals within the Nicotine and Salts Category (United States Environmental Protection Agency, EPA 745-B-19-006, Revised February 2019, 12 pages), which teaches and provides the CAS numbers for numerous nicotine salt complexes falling within the scope of the instant claims (Table 2-1), and  US 2006/0018840 A1, which teaches nicotine salt complexes with organic acids and solutions comprising the same for use in nicotine delivery devices for inhalation (Entire Document).

Notice of Potential Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038. The examiner can normally be reached Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Anderson/Primary Examiner, Art Unit 1629